COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §               No. 08-17-00037-CR
  JOSEPH NIZAR AL-HANNA,
                                                  §                 Appeal from the
                    Appellant,
                                                  §           County Criminal Court No. 1
  v.
                                                  §             of El Paso County, Texas
  THE STATE OF TEXAS,
                                                  §               (TC# 20150C05817)
                    State.
                                              §
                                            ORDER

         On February 24, 2017, the trial court granted George Al-Hanna’s motion to withdraw as
counsel. It is unclear to the Court whether Appellant intends to retain appellate counsel or if he
is entitled to the appointment of counsel.

         Therefore, it is ORDERED that the trial court conduct a hearing in order to determine if
the appellant is entitled to court-appointed counsel, has retained counsel or if he wishes to
proceed pro se. The trial court shall enter all necessary orders and/or findings which may
include appointing counsel to represent Appellant on appeal. In the event Appellant elects to
proceed pro se, the trial court shall make Appellant aware of the dangers and disadvantages of
self-representation and develop evidence as to whether appellant’s apparent decision to
relinquish benefits associated with counsel and to proceed pro se is knowingly and intelligently
made under Hubbard v. State, 739 S.W.2d 341 (Tex.Crim.App. 1987)

         The trial court shall forward its findings to the County Clerk of El Paso County, Texas,
on or before March 29, 2017. The County Clerk shall prepare and forward a supplemental
clerk’s record containing the findings and any order appointing counsel, and forward the same to
this Court on or before April 8, 2017. Further, the transcription of the hearing shall be prepared,
certified and filed with this Court on or before April 8, 2017.

       IT IS SO ORDERED this 9th day of March, 2017.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.